Title: To George Washington from George Eimbeck, 28 April 1794
From: Eimbeck, George
To: Washington, George


          Letter not found: from George Eimbeck, 28 April 1794. An entry
            in GW’s executive journal for 15 May reads: “Received a letter from Geo. Eimbeck,
            Savanna 28 April 1794 on the subject of obtaining his pay &c. for services in the
            last war. Referred it to The Secy. of War” (JPPDorothy Twohig, ed. The Journal of the Proceedings of the President, 1793–1797. Charlottesville, Va., 1981., 303).
        